UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7685



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY WAYNE TAYLOR,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-02-125; CA-03-2432)


Submitted: February 23, 2006                   Decided: March 6, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Wayne Taylor, Appellant Pro Se. Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary Wayne Taylor seeks to appeal the district court's

orders   accepting      the    recommendation     of    the    magistrate   judge,

denying his motion under 28 U.S.C. § 2255 (2000), and denying his

motion for a certificate of appealability.                    The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).            The magistrate judge recommended that

relief be denied and advised Taylor that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,       Taylor   failed   to   object    to     the    magistrate    judge's

recommendation.

               The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                       See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).                    We find Taylor waived

appellate review by failing to file objections after receiving

proper notice of the proposed denial of his § 2255 motion, and the

district court properly denied a certificate of appealability.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately      presented    in   the


                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -